






AGREEMENT


This agreement (this “Agreement”), dated as of August 15, 2013, is made by and
between Hooper Holmes, Inc. (“HH”) and Piston Acquisition, Inc. (“PAI”). Each of
HH and PAI is referred to herein as a “Party” and together as the “Parties.”


WHEREAS, concurrently herewith, the Parties desire to enter into that certain
Asset Purchase Agreement, by and between HH and PAI (the “APA”); and


WHEREAS, as a material inducement to PAI agreeing to enter into the APA and Gary
Gelman agreeing to provide a limited guaranty in connection therewith, HH has
agreed to enter into this Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the Parties hereby acknowledge, the Parties hereby agree:


1.Claims. In the event that any Person brings any claim, action, suit or
proceeding (whether or not on behalf of HH) (i) challenging the APA (or the
transactions contemplated therein) or this Agreement, (ii) questioning the
validity of the APA (or the transactions contemplated therein) or this
Agreement, (iii) questioning HH’s authorization or ability to enter into the APA
or this Agreement or (iv) any similar, related or ancillary claim, action, suit
or proceeding (including any action in which any claimant asserts the invalidity
of, or makes a similar claim with respect to, PAI’s title or interest in any of
the assets transferred or required to be transferred to PAI under the APA) (any
such claim, action, suit or proceeding being referred to herein as a “Claim”)
and such Claim is not fully and finally resolved and dismissed with prejudice
(and if such resolution consists of a settlement, PAI and its Affiliates and
Representatives are not fully and forever released from any and all liabilities
and claims related thereto) within 30 days after such Claim is first made, then,
if such Claim is made before the Closing, HH shall have the option, exercisable
in its sole discretion by delivery of written notice to PAI no later than the
end of such 30 day period to call a shareholders meeting (a “Shareholders
Meeting Election”). For clarity, nothing herein shall prohibit either PAI or HH
from exercising any termination rights it may have under the APA during such 30
day period or at any other time. If HH fails to timely make a Shareholders
Meeting Election in accordance with the foregoing sentence, then PAI shall have
the option to either cause HH to make the Shareholders Meeting Election or to
terminate the APA (a “Termination Election”).


2.Termination Election. In the event PAI makes a Termination Election, HH shall
promptly, but in any event within 2 business days, pay to PAI by wire transfer
of immediately available funds all of PAI’s out-of-pocket costs and expenses
incurred by or on behalf of PAI in connection with entering into and performing
under this Agreement and the APA and the transactions contemplated therein and
herein (including, without limitation, all fees and expenses of counsel,
accountants, experts and consultants) and expressly including the costs and
expenses of enforcing Buyer’s rights hereunder and thereunder (collectively,
“Expenses”). HH shall not take any position that any Termination Election
delivered in accordance with this Agreement is ineffective, void or voidable. In
the event PAI makes a Termination Election and HH complies with its obligations
to pay the Expenses, the APA shall forthwith become null and void; provided,
however, that nothing herein shall relieve any Party from liability for any
willful or intentional breach of the APA prior to such termination.




--------------------------------------------------------------------------------




3.Shareholders Meeting Election. In the event HH or PAI makes a Shareholders
Meeting Election


3.1    Within 20 days after HH or PAI makes a Shareholders Meeting Election, HH
shall establish, in accordance with applicable law and HH’s certificate of
incorporation and bylaws, a record date for of a meeting of HH’s shareholders
(including any adjournment or postponement thereof, the “HH Shareholders
Meeting”) for the purpose of obtaining the affirmative vote of the holders of
such number of outstanding shares of common stock of HH necessary to approve and
adopt the APA and the transactions contemplated therein at a meeting of
shareholders (the “HH Shareholder Approval”). HH shall duly convene and hold
such HH Shareholders Meeting. HH shall, through its board of directors,
recommend to its shareholders that the HH Shareholder Approval be given (the “HH
Board Recommendation”) and shall include the HH Board Recommendation in the
Proxy Statement and use its reasonable best efforts to solicit from its
shareholders proxies in favor of the approval of the APA and the transactions
contemplated therein. The obligation of HH to establish a record date for, duly
call, give notice of, convene and hold the HH Shareholders Meeting shall not be
affected by any subsequent event or occurrence.


3.2    Within 20 days after HH or PAI makes a Shareholders Meeting Election, HH
shall prepare and file with the SEC in preliminary form a proxy statement
relating to the HH Shareholders Meeting (such proxy statement, including any
amendment or supplement and any schedules and exhibits thereof, the “Proxy
Statement”). HH shall provide PAI with a reasonable opportunity to review and
consult with the HH regarding the Proxy Statement (for clarity, including each
amendment, supplement, schedule and exhibit thereto) prior to filing the same
with the SEC, and the HH shall use its reasonable best efforts to have the Proxy
Statement cleared by the SEC.


(a)HH shall cause the Proxy Statement, and the letter to shareholders, the
notice of meeting and the form of proxy provided to its shareholders therewith,
in connection with the transactions contemplated in the APA (at the time that
the Proxy Statement is first mailed to HH’s shareholders and at the time of the
HH Shareholders Meeting) to not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they are
made, not misleading, and to comply, in all material respects, as to form and
otherwise with the provisions of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder; provided, however, that the obligations of HH
contained in this Section 3.2(a) shall not apply to any information supplied by
PAI to HH for the express purpose of inclusion in the definitive Proxy
Statement.


(b)HH shall promptly notify PAI upon the receipt of any comments (written or
oral) from the SEC or any request (written or oral) from the SEC for amendments
or supplements to the Proxy Statement (or any additional information), and shall
provide HH with copies of all correspondence between HH and any of its
Representatives on the one hand, and the SEC on the other hand, with respect to
the Proxy Statement, the APA, this Agreement or the transactions contemplated
therein or herein. HH shall use its reasonable best efforts to promptly provide
responses to the SEC with respect to all comments received with respect to the
Proxy Statement by the SEC, and HH shall cause the definitive Proxy Statement to
be mailed promptly after the date the SEC staff advises that it has no further
comments thereon or that HH may commence mailing the Proxy Statement.


3.3    Notwithstanding that HH or PAI has made a Shareholders Meeting Election,
HH need not comply with Section 3.1 or 3.2 hereof if either PAI or HH has
terminated the APA in accordance with its terms.






--------------------------------------------------------------------------------




4.Shareholder Approval. (a) In the event that the HH Shareholder Approval is not
obtained at the HH Shareholders Meeting duly convened therefor in accordance
with this Agreement (including at any adjournment or postponement thereof), then
each of HH and PAI shall have the right to terminate the APA upon written notice
delivered to the other Party; provided, however, that HH may not terminate the
APA unless, in conjunction with such termination, HH pays to PAI an amount equal
to (i) $150,000 plus (ii) PAI’s Expenses (collectively, the amounts in clauses
(i) and (ii) being the “Payment Amount”). In the event PAI terminates the APA
pursuant to the immediately foregoing sentence, HH shall pay to PAI the Payment
Amount no later than 2 business days after receipt of such termination notice.
Notwithstanding the foregoing, in the event the APA is terminated pursuant to
this Section 4 by either Party and within 12 months after the date of such
termination, HH enters into or consummates a definitive agreement with respect
to any Alternative Proposal, then, in addition to the Payment Amount,
concurrently with entering into such definitive agreement, HH shall pay to PAI
an additional amount (in addition to the Payment Amount) equal to $300,000
(collectively, such additional amount plus the Payment Amount being the “Total
Payment Amount”).


(b)     In the event that (i) HH fails to comply with its obligations under
Paragraph 3, including, without limitation, its obligation to hold the HH
Shareholders Meeting or make the HH Shareholder Recommendation (but subject to
Section 3.3); or (ii) a tender offer or exchange offer for shares of capital
stock of HH is commenced prior to the closing of the transactions contemplated
in the APA and the board of directors of HH fails to recommend against
acceptance of such tender offer or exchange offer by its shareholders
(including, for these purposes, by taking no position with respect to the
acceptance of such tender offer or exchange offer by its shareholders, which
shall constitute a failure to recommend against acceptance of such tender offer
or exchange offer) within three (3) business days after commencement (or within
one business day prior to the HH shareholders meeting, if earlier), then, in the
event of either (i) or (ii), PAI shall have the right to terminate the APA upon
written notice delivered to HH, upon which termination, HH shall pay to PAI and
amount equal to the Total Payment Amount within 2 business days after receipt of
such termination notice. For clarity, PAI may not recover twice under this
Section 4(b) and also under Section 8.1.3(ii) of the APA.
5.Indemnity. In the event that PAI or any of its Affiliates or Representatives
(each a “PAI Indemnified Person”) becomes party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, any Claim, HH shall indemnify such PAI Indemnified Person
against and hold such PAI Indemnified Person harmless from any and all Expenses,
judgments, fines, penalties, and amounts paid in settlement of such Claim
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties or
amounts paid in settlement). Each PAI Indemnified Person shall have the right to
assume control of the defense, investigation and settlement of any Claim with
counsel of its choice which such counsel shall be reasonably acceptable to HH,
at HH’s sole expense. The Parties shall reasonably cooperate with one another in
such defense. Neither any PAI Indemnified Person nor HH shall settle any Claim
without the prior written consent of the other Party, such consent not to be
unreasonably withheld, conditioned or delayed. If so requested in writing by any
PAI Indemnified Person, HH shall advance, within 3 business days of receipt of
such request, any and all Expenses incurred by such PAI Indemnified Person in
connection with the investigation, defense, settlement or appeal of any Claim.
In the event and to the extent that it is determined by a court of appropriate
jurisdiction pursuant to a final, unappealable judgment that such PAI
Indemnified Person is not entitled to be indemnified hereunder, HH shall be
entitled to be reimbursed by such PAI Indemnified Person for all such amounts
theretofore paid (without interest). The rights of any PAI Indemnified Person
hereunder shall be in addition to any other rights available to such PAI
Indemnified Person under applicable law or the APA (but without duplication of
payments), provided, that in the event of conflict between the terms of this
Agreement and the APA, it is the Parties’ mutual intent that such agreements be
interpreted in such a manner as to provide to the PAI Indemnified Persons the
greatest and broadest scope and coverage of indemnification. All PAI Indemnified
Persons are express third party beneficiaries under this Agreement.


6.Payments. All payments under this Agreement shall be made by wire transfer of
immediately available funds to an account designated in writing by PAI. PAI has
the express right to offset any and all amounts owed to it by HH under this
Agreement against any and all amounts that it or its Affiliates may owe to HH.






--------------------------------------------------------------------------------




7.Notices. All notices under this Agreement shall be (a) in writing, (b)
delivered by personal delivery, facsimile transmission (to be followed promptly
by written confirmation mailed by certified mail as provided below) or sent by
overnight courier service, (c) deemed to have been given on the earliest of: the
date of personal delivery, the date of transmission and receipt of facsimile
transmissions, or the next business day if delivered by overnight courier, and
(d) addressed as follows:


If to HH:


Hooper Holmes, Inc.
170 Mt. Airy Road
Basking Ridge, New Jersey 07920
Attention: Henry E. Dubois, President
Facsimile: (908) 953-6304
with copies to (which shall not constitute notice):
Sills Cummis & Gross P.C.
30 Rockefeller Plaza
New York, New York 10112
Attention: David E. Weiss
Tel: (212) 500-1579
Facsimile: (212) 643-6500


If to PAI:


Piston Acquisition, Inc.
One Jericho Plaza
Jericho, New York 11753
Attention: Gary Gelman
Tel: (516) 822 6230


with copies to (which shall not constitute notice):
Munger, Tolles & Olson LLP
355 South Grand Avenue, 35th Floor
Los Angeles, CA 90071
Attention: Maria Seferian
Tel: (213) 683-9198
Facsimile: (213) 683-4098


or to any such other Persons or addresses as the Parties may from time to time
designate in a writing delivered in accordance with this Section 7.




--------------------------------------------------------------------------------




8.Misc. HH may not assign this Agreement without PAI’s prior written consent.
PAI may assign this Agreement in whole or in part to any Affiliate. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. This Agreement represents the
entire understanding and agreement between HH and PAI with respect to the
subject matter hereof. Any provision of this Agreement that is held to be
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, shall be ineffective only to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof; provided, that the Parties will attempt in good faith to
reform this Agreement in a manner consistent with the intent of any such
ineffective provision for the purpose of carrying out such intent. The Parties
acknowledge and agree that money damages would not be a sufficient remedy for
any breach of this Agreement by a Party, that the Parties would suffer
irreparable harm as a result of any such breach, and that, in addition to all
other remedies available under this Agreement or at law or in equity, the
Parties shall be entitled to specific performance and injunctive or other
equitable relief as a remedy for any such breach or threatened breach. This
Agreement may be signed in any number of counterparts with the same effect as if
the signature on each such counterpart were upon the same instrument, and a
facsimile or portable document format (pdf) transmission shall be deemed to be
an original signature for all purposes under this Agreement. This Agreement has
been negotiated by HH and PAI and their respective legal counsel, and legal or
equitable principles that might require the construction of this Agreement or
any provision of this Agreement against the Party drafting this Agreement shall
not apply in any construction or interpretation of this Agreement. In the event
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as drafted jointly by the Parties and no presumption or
burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement. This Agreement shall be
governed in accordance with the laws of the State of New York, without regard to
the choice of law principles. The Parties hereby submit to the exclusive
jurisdiction of any court of the State of New York or any federal court sitting
in the City of New York, New York County.


9.Definitions


9.1    “Person” means any individual, corporation, limited liability company,
partnership, company, sole proprietorship, joint venture, trust, estate,
association, organization, governmental authority or other entity.


9.2    “Affiliate” means with respect to a Person, any Person directly or
indirectly controlling, controlled by or under common control with such
first-specified Person. For purposes of this definition, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or interests, by contract or otherwise.


9.3    “Representative” means, with respect to any Person, such Person’s and
such Person’s Affiliates’ respective officers, directors, employees, agents,
advisors, attorneys, and other representatives


9.4    “Alternative Proposal” means any proposal or offer from any Person or
group (as defined under Section 13(d) of the Exchange Act) (other than Buyer)
relating to, in a single transaction or series of related transactions, and
whether or not pursuant to a bankruptcy or similar proceeding, any (i)
acquisition of any assets or properties used or held for use in HH’s
“Portamedic” business, (ii) acquisition of all or substantially all of the
assets of HH; (iii) acquisition of twenty-five percent (25%) or more of any
class of capital stock or other equity securities of HH, (iv) tender offer or
exchange offer that, if consummated, would result in any Person or group
beneficially owning twenty-five percent (25%) or more of any class of capital
stock or other equity securities of HH or (v) merger, consolidation, share
exchange, business combination, recapitalization, liquidation, dissolution or
similar transaction involving HH or any of its subsidiaries.


[Signature Page Follows]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Agreement has been duly executed by HH and PAI as of
the date first above written.


HOOPER HOLMES, INC.
By:     /s/ Henry E. Dubois    
Name:     Henry E. Dubois
Title:     President and CEO




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by HH and PAI as of
the date first above written.


PISTON ACQUISITION, INC.
By:     /s/ Gary Gelman    
Name:     Gary Gelman
Title:     Executive Chairman and Secretary




